DETAILED ACTION
This action is in response to the amendment filed 29 March 2021.
Claims 1–20 are pending. Claims 1, 11, and 18 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
Applicant argues in substance that the prior art does not teach maintaining a plurality of different relation-based template models for different relationship types (remarks, p. 14). The examiner respectfully disagrees; Jansche teaches a plurality of language models which correspond to types of relationships between a user and other individuals (Jansche, col. 4 l. 20–50). Applicant further argues that the claimed models 
Applicant argues for the remaining claims based on the dependence from or similarity to claim 1 (remarks, p. 15–18), which has been addressed above.
Claim Objections
Claims 1–20 are objected to because of the following informalities:
Claim 1 recites “wherein each different relationship type of the plurality of different relationships types represents a different classification for classifying any relationship between any set of individuals”. The meaning is unclear; for example, the use of “any relationship” could imply the possibility of multiple relationship “classes”, but the use of the singular “a different classification” implies only one relationship “class” per “type”.
Claims 2–20 either depend from claim 1, or recite similar limitations to claim 1, and therefore are objected to for the same reasons.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Spencer et al. (U.S. Pub. No. 2014/0297267 A1) [hereinafter Spencer] in view of Jansche et al. (U.S. Patent No. 9,747,895 B1) [hereinafter Jansche] and Bell et al. (U.S. Pub. No. 2015/0134326 A1) [hereinafter Bell].
Regarding independent claim 1, Spencer teaches [a] computer-implemented method comprising:	based on initiation of an online chat by a user of a computer system, the online chat having participants that include the user and a target participant to which messages sent by the user as part of the online chat are targeted, providing […] participant information of the participants of the online chat that identifies the participants of the online chat, wherein a relationship between the user and the target participant is classified into a particular relationship type; Text predictions are made for various applications, such as SMS text (Spencer, ¶¶ 16, 57). A text prediction engine receives an identification of a context (Spencer, ¶ 214) which may be a recipient of a message (Spencer, ¶ 216).	maintaining at the computer system a relation-based autocompletion model for use in word autocompletion suggesting, wherein the maintained relation-based autocompletion model is initially a relation-based template autocompletion model […] based on providing the participant information, […]; and Recipient-specific language models are generated based on existing text from a user to the recipient [relation-based template] and updated as the user inputs further text (Spencer, ¶¶ 242, 245).	based on user input to compose messages for sending as part of the online chat, suggesting to the user words for autocompletion in the user's composition of the messages, the suggested words being selected as suggestions based, at least in part, on the maintained relation-based autocompletion model; The predicted words are presented to the user for selection (Spencer, ¶¶ 28–30).
wherein the remote facility maintains a plurality of different relation-based template autocompletion models each corresponding to a respective different relationship type of a plurality of different relationship types, wherein each different relationship type of the plurality of different relationships types represents a different classification for classifying any relationship between any set of individuals, wherein the relation-based template autocompletion model is selected from the plurality of different relation-based template autocompletion models for provision to the computer system for use in word autocompletion suggesting for the online chat, wherein the selection of that relation-based template autocompletion model from the plurality of different relation-based template autocompletion models is made by selecting the relation-based template autocompletion model, of the plurality of different relation-based template autocompletion models, that corresponds to the classified relationship type between the user and the target participant, and wherein the relation-based autocompletion model is updated over time by training the relation-based autocompletion model A system using language models may include a number of different language models for how a user interacts with other individuals having different relationship types, such as friends, family, colleagues, or a spouse (Jansche, col. 4 l. 20–50). The system can determine the relationship between the user and other individuals from user input or, e.g. social network data, and choose the corresponding language model (Jansche, col. 4 l. 50–65). The system may use an existing language model or combination of models based on the social graph if 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jansche with those of Spencer. One would have been motivated to do so in order to provide a partially customized model to new users that would be improved over a generic, untrained starting model (i.e., would require less training to provide relevant predictions) (Jansche, col. 2 l. 45–55, col. 3 l. 20–30).
Spencer/Jansche teaches distributing an autocompletion model using a remote facility (Jansche, col. 8 l. 55 to col. 9 l. 25) but does not expressly teach synchronization between devices and the remote facility. However, in an analogous art, Bell teaches:	[providing] to a remote facility [participant information of the participants of the online chat] Multiple dynamic language models may be synchronized, based on data specific to each model (Bell, ¶¶ 187–192).	[a relation-based template autocompletion model] received by the computer system from the remote facility A model based on other devices previously synchronized is sent to a new device, or an empty model in the case of a first device (Bell, ¶¶ 102–104). The model may also be initialized with data from outside the synchronization system (Bell, ¶¶ 195–198).	wherein the maintaining the relation-based autocompletion model comprises:	locally saving, on the computer system in a message history, sent messages composed and sent by the user as part of the online chat; Devices save entered text (Bell, ¶¶ 102, 104).	sending the locally saved, sent messages of the message history to the remote facility for use in training the relation-based autocompletion model; The entered text is sent to a mechanism (synchronization server) and used to train a language model (Bell, ¶ 105).	receiving from the remote facility, based on the training, a trained, updated relation-based autocompletion model; and The updated model is transmitted back to the devices as a delta file (Bell, ¶¶ 106–110).	storing the received, trained, updated relation-based autocompletion model on the computer system as the maintained relation-based autocompletion model for use in the suggesting. The devices merge the updated model into their own model (Bell, ¶¶ 106–109).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bell with those of Spencer/Jansche. One would have been motivated to do so in order to ensure consistent predictions across all of a user’s devices (Bell, ¶¶ 5–6).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Spencer/Jansche/Bell further teaches:	wherein the computer system maintains a target participant local model set that includes the maintained relation-based autocompletion model and a current set of locally saved messages to be used for further training of the maintained relation-based autocompletion model, wherein based on sending the current set of locally saved messages to the remote facility, the method discards the current set of locally saved messages from the computer system, and saves subsequently composed and sent messages as part of a next current set of locally saved messages for a next round of training the relation-based autocompletion model. Each device has its own dynamic language models, which are synchronized via the mechanism/synchronization server (Bell, ¶¶ 77–78); the devices save text input since the previous synchronization, which is then cleared from the device after the next synchronization (Bell, ¶¶ 111, 179).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Spencer/Jansche/Bell further teaches:	wherein the user input comprises a partially-entered word, and wherein the method further comprises feeding, by a chat application, of the computer system, through which the user participates in the online chat, the partially-entered word and past typed or selected words from past messages with the target participant into the relation-based autocompletion model, wherein based on the feeding, the relation-based autocompletion model outputs a ranked list of word suggestions for the user. The prediction is based on the current input from the user, which may be a partial input (Spencer, ¶ 73); the language models used for prediction are trained with text the user has input previously (Spencer, ¶ 209); the input is received by the user interface of the application being used (Spencer, ¶ 216); the predictions are returned ordered by their probability (Spencer, ¶¶ 143, 261) and the user can select the words based on their probability rank (Spencer, ¶ 195).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Spencer/Jansche/Bell further teaches:	wherein the selected words are selected as suggestions further based on a personal autocompletion model for the user that models the user's message composition habits across online chats. Predictions may be based 
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Spencer/Jansche/Bell further teaches:	training the personal autocompletion model based on locally saved messages from a plurality of online chats in which the user participates and which have differing participants. The recipient-specific language models are updated based on user messages to that particular recipient (Spencer, ¶ 209). Text entered is stored on the device until synchronization (Bell, ¶ 111).
Regarding dependent claim 6, the rejection of parent claim 4 is incorporated and Spencer/Jansche/Bell further teaches:	wherein the suggesting uses an ensemble model as a composite of the personal autocompletion model and the relation-based autocompletion model, wherein the ensemble selects the suggested words based on a weighting of suggestions from the personal autocompletion mode and from the relation-based autocompletion model. The general model and context-specific models are combined as a “multi-LM” which weighs the models when combining predictions (Spencer, ¶ 226).
Regarding dependent claim 7, the rejection of parent claim 4 is incorporated and Spencer/Jansche/Bell further teaches:	wherein the selected words are selected as suggestions further based on a user local vocabulary dictionary of common vocabulary used by the user in online chats. The multi-LM may incorporate application-specific 
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Spencer/Jansche/Bell further teaches:	wherein the sending is triggered based on at least one selected from the group consisting of: (i) a threshold amount of time since the relation-based autocompletion model was trained, and (ii) a number of locally saved, sent messages in the message history. Each device may request synchronization periodically to ensure a minimum level of updating (Bell, ¶ 163); the model(s) may be trained at the time of synchronization (Bell, ¶ 182).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Spencer/Jansche/Bell further teaches:	wherein based on the providing the participant information of the participants of the online chat:	a relationship identifier classifies the relationship type between the user and the target participant using at least one selected from the group consisting of: (i) cached information about the user and target participants, and (ii) social network relationship between user and target participant; Individuals that a user interacts with are identified with a relationship type based on social network data (Jansche, col. 4 l. 50–60).	the relation-based template autocompletion model is selected from the plurality of different relation-based template autocompletion models corresponding to different relationship types; and An existing language 	the computer system obtains the selected relation-based autocompletion model. Language models are obtained by the user’s device from a distribution server (Jansche, col. 8 l. 55–65).
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Spencer/Jansche/Bell further teaches:	based on initiation of a group online chat having group participants that include the user and a plurality of target participants: A user may write to two or more recipients (Spencer, ¶ 234).	obtaining a plurality of relation-based autocompletion models, comprising a respective relation-based autocompletion model for each target of the plurality of target participants, at least some of the plurality of relation-based autocompletion models being obtained as relation-based template autocompletion models received in response to sending to the remote facility group participant information of the group participants of the group online chat; Multiple relevant context-specific models are identified (Spencer, ¶ 234).	weighting the plurality of relation-based autocompletion models relative to each other and building a group autocompletion model based on the weighted plurality of relation-based autocompletion models; and A weighting factor for each model is determined (Spencer, ¶ 234).	based on user input to compose messages for sending as part of the group online chat, suggesting to the user words for autocompletion in the user's composition of the messages for sending as part of the group online chat, the suggested words for the messages for sending as part of the group online chat being selected as suggestions based, at least in part, on the group autocompletion model and a personal autocompletion model for the user that models the user's message composition habits across online chats. Predictions are determined from the probabilities and weightings for the context-specific models and general model (Spencer, ¶¶ 234–236).
Regarding claims 11–17, these claims recite limitations substantially similar to those of claims 1, 3–5, 7, 9, and 10 (respectively) and therefore are rejected for the same reasons. Spencer further teaches a memory and a processor in communication with the memory (Spencer, ¶ 273).
Regarding independent claim 18, this claim recites limitations substantially similar to those of claim 1 and therefore is rejected for the same reasons. Spencer further teaches a computer readable storage medium (Spencer, ¶ 273).
Regarding dependent claim 19, the rejection of parent claim 18 is incorporated. This claim recites limitations substantially similar to a combination of claims 5 and 7, and therefore is rejected for the same reasons.
Regarding dependent claim 20, the rejection of parent claim 18 is incorporated. This claim recites limitations substantially similar to claim 10, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176